Citation Nr: 1448833	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  12-26 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an adjustment disorder with anxiety and depressive symptoms (claimed as depression with anxiety).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's present adjustment disorder with anxiety and depressive symptoms is related to his active military service.


CONCLUSION OF LAW

The criteria for service connection for an adjustment disorder with anxiety and depressive symptoms have been met.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a present disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) the existence of a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Multiple VA examiners have diagnosed an adjustment disorder with anxiety and depressive symptoms, satisfying the present disability requirement for service connection.  Service treatment records establish in-service manifestations of depression and anxiety.  Therefore, the crucial question for consideration with regard to establishing service connection is whether there is a nexus between the Veteran's present disability and the in-service manifestations of symptoms.  

A February 2011 VA examiner determined that it is as likely as not the Veteran's present disability is related to his in-service symptoms, which now represent as a chronic adjustment disorder.  The February 2011 examiner noted that the Veteran abused alcohol for several years following his separation from service to cope with his symptoms and has suffered from insomnia for more than forty years since his separation from service.  Overall, the February 2011 VA opinion provides a well-reasoned basis for its determination that the Veteran's present disability is related to his active military service.

The Board acknowledges that a September 2010 VA examiner determined that the Veteran's present disability is more likely than not related to a different stressor than his in-service manifestations of depression and anxiety.  However, the September 2010 VA examiner appears to have impermissibly relied on the lack of treatment for anxiety and depression from June 1966 to April 2010 as the primary basis for his opinion.  See Savage v. Gober, 10 Vet. App. 488, 496 (1997) (stating "[s]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology").  The September 2010 examiner also failed to address the Veteran's competent statements regarding his symptomatology, most notably his past alcohol abuse and struggles with insomnia since his separation from service.  

Ultimately, the Board finds the February 2011 VA opinion more persuasive in its analysis of the Veteran's claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion.").  The evidence is at least in equipoise as to whether the Veteran's present disability is related to his active military service.  The Board, therefore, affords the Veteran the benefit of the doubt and finds that service connection for an adjustment disorder with anxiety and depressive symptoms is warranted.  See 38 U.S.C.A. § 5107(b).






ORDER

Entitlement to service connection for adjustment disorder with anxiety and depressive symptoms is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


